DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 04/28/2022 have been considered for examination. 

With regard to the 112(b) rejections, Applicant’s arguments filed 04/28/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 


With regard to the 102/103 rejections, Applicant’s arguments filed 04/28/2022 in view of the amendments have been fully considered but are moot because the arguments do not applied to any of the references being used in the current rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3, 6, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “HeNB interface coordination”, 3GPP TSG-R  TSG-RAN WG1 Meeting #59 (R1-094839), Jeju, South Korea, November 8-14, 2009 (hereinafter “3GPP1”) in view of Wang et al (US Publication No. 2011/0189944) and further in view of Shimezawa et al (US Publication No. 2021/0143960).
Note: 3GPP1 was cited by the applicant in the IDS received on 05/07/2021. 
Regarding claim 1, 3GPP1 teaches, a  relay transmission method [FIG. 1; section 3, relay transmission method], comprising: 
obtaining, by a first relay node [FIG. 1; section 3, 1st paragraph, by serving eNB; note that every eNB can be positioned between an upper network entity (e.g., gateway) and a lower user terminal to relay communication therebetween], first information [FIG. 1; section 3, 1st paragraph; step 2 of page 3, (the serving cell/eNB) identifies/obtains the set of resources in time/frequency the HeNBs are forbidden from using (or HeNBs exclude from their DL or UL allocation)], wherein the first information comprises information about a second resource of a second relay node [FIG. 1; section 3, 1st paragraph, the information of the set of resources the HeNBs are forbidden from using (i.e., the information about the second resource of a second relay node; note that each HeNB is considered as the second relay node); or further see, lines 6-7 of 1st paragraph of section 3, “the set of resources on which the HeNBs are allowed to transmit on can be sent to the UE instead”]; and 
sending, by the first relay node [FIG. 1; section 3, 1st par., by serving eNB], second information to a terminal [FIG. 1; section 3, 1st paragraph; step 2 of page 3, (the serving eNB) transmits coordination information (i.e., second information) to the UE], wherein the second information comprises the information about the second resource and information about a first resource of the first relay node [FIG. 1; section 3, 1st paragraph; step 2 of page 3, the coordination information includes information of the set of resources the HeNBs are forbidden from using; or the set of resources on which the HeNBs are allowed to transmit on can be sent to the UE instead (see, lines 6-7 of 1st paragraph of section 3) (i.e., the information about the second resource of a second relay node; note that each HeNB is considered as the second relay node) and information pertaining to a time-frequency resource partition indicating the set of resources it chooses to use (i.e., the information about a first resource of the first node)].
Although 3GPP1 teaches, “obtaining, by a first relay node, first information, wherein the first information comprises information about a second resource of a second relay node”, 3GPP1 does not explicitly teach (see, emphasis), receiving, by a first relay node, first information.
However, Wang teaches, receiving, by a first relay node, first information [FIGS. 1-2; ¶0032-0036, relay station 2 (i.e., first relay node) receives broadcast messages (i.e., first information), from a base station, to acquire wireless resource allocation information (i.e., second resource) between relay station 1 (i.e., second relay node) and mobile station; note that the base station broadcasts the resource allocation information], wherein the first information comprises information about a second resource of a second node [FIG. 1; ¶0032-0036, note that acquiring resource allocation information by receiving the broadcast messages requires that the broadcast messages (i.e., first information) include the resource allocation information].
Further, 3GPP1 in view of Wang does not explicitly teach (see, emphasis), in response to receiving the first information, skipping ... transmitting data on the second resource.
However, Shimezawa teaches, in response to receiving the first information, skipping ... transmitting data on the second resource [¶0124 and 0137, in ca case where the eMBB terminal 200 receives the second control information before transmitting the response information, the eMBB terminal 200 transmits the response information in the resources other than the resource to be punctured indicated by the second control information; note that the resource to be punctured is a scheduled resource (i.e., second resource) for the URLLC terminal 300 (i.e., second node), so that the response information is not transmitted (i.e., skip) on the resource to be punctured (i.e., second resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in 3GPP1 in view of Wang to include “receiving ... first information, and in response to receiving the first information, skipping ... transmitting data on the second resource” as taught by Shimezawa, because it would provide the system with the enhanced capability of improving transmission efficiency of the system in case where dynamic resource sharing is performed [¶0009 of Shimezawa].

Regarding claim 3, 3GPP1 in view of Wang and Shimezawa teaches, all the limitations of claim 1 as set forth above, and Wang further teaches, receiving ... the first information from a third node [FIG. 1; ¶0032-0036, (the relay station 2/the first relay node) receives broadcast messages (i.e., first information) from the base station (i.e., third node) to acquire wireless resource allocation information (i.e., second resource) between relay station 1 (second relay node) and mobile station], wherein the third node is an upper-level node of the second relay node [FIG. 1; ¶0032-0036, note that the base station is an upper-level node of the relay station 1 (i.e., second relay node)].

Regarding claim 6, 3GPP1 teaches, a relay transmission method[FIG. 1; section 3, relay transmission method], comprising: 
receiving, by a terminal [FIG. 1; section 3, 1st paragraph; step 2 of page 3, by UE], second information from a first relay node [FIG. 1; section 3, 1st paragraph; step 2 of page 3, (the UE) receives coordination information (i.e., second information) from serving eNB; note that every eNB can be positioned between an upper network entity (e.g., gateway) and a lower user terminal to relay communication therebetween], wherein the second information comprises information about a first resource of the first relay node and information about a second resource of a second relay node [FIG. 1; section 3, 1st paragraph; step 2 of page 3, the coordination information includes information pertaining to a time-frequency resource partition indicating the set of resources it chooses to use (i.e., the information about a first resource of the first relay node) and information of the set of resources the HeNBs are forbidden from using or the set of resources on which the HeNBs are allowed to transmit on can be sent to the UE instead (see, lines 6-7 of 1st paragraph of section 3) (i.e., the information about the second resource of a second relay node; note that each HeNB is considered as the second relay node)], wherein the first relay node obtains first information [FIG. 1; section 3, 1st paragraph; step 2 of page 3, the serving cell/eNB/first node identifies/obtains the set of resources in time/frequency the HeNBs are forbidden from using (or HeNBs exclude from their DL or UL allocation)], and wherein the first information comprises the information about the second resource of the second relay node [FIG. 1; section 3, 1st paragraph, the information of the set of resources the HeNBs are forbidden from using (i.e., the information about the second resource of a second relay node; note that each HeNB is considered as the second relay node); or further see, lines 6-7 of 1st paragraph of section 3, “the set of resources on which the HeNBs are allowed to transmit on can be sent to the UE instead”]; and 
sending, by the terminal [FIG. 1; section 3, 1st paragraph; step 2 of page 3, by the UE], a message to the second relay node based on signals received from a resource [FIG. 1; section 3, 1st paragraph; step 3 of page 3, (the UE) transmits UL signal (i.e., message) to the HeNBs via its PRACH; note that every PRACH is received from a resource], wherein the message is used to carry information about a part of the second resource [FIG. 1; section 3, 1st paragraph; step 3 of page 3, the UL signal carries the coordination information including the information of the set of resources the HeNBs are forbidden from using (i.e., a part of the second resource)].  
Although 3GPP1 teaches, “the first relay node obtains first information, and wherein the first information comprises the information about the second resource of the second relay node ... sending, by the terminal, a message to the second relay node based on signals received from a resource” and “first resource and second resource” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the first relay node receives first information from a base station ... sending, by a terminal, a message to a network node based on a signal received from a resource.
However, Wang teaches, a first relay node receives first information from a base station [FIGS. 1-2; ¶0032-0036, relay station 2 (i.e., first relay node) receives broadcast messages (i.e., first information), from a base station, to acquire wireless resource allocation information (i.e., second resource) between relay station 1 (i.e., second relay node) and mobile station; note that the base station broadcasts the resource allocation information], wherein the first information comprises information about a second resource of a second node [FIG. 1; ¶0032-0036, note that acquiring resource allocation information by receiving the broadcast messages requires that the broadcast messages (i.e., first information) include the resource allocation information] ... sending, by a terminal, a message to a network node based on a signal received from a resource of the network node [FIGS. 1-2; ¶0032-0036, the MS sends uplink data to the relay station 1 (to end up forwarding the data to the base station) based on the resource allocation information received from the base station].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by 3GPP1 by including the feature, the first node receives first information from a base station ... sending, by a terminal, a message to a network node based on a signal received from a resource, as taught by Wang, because it would provide the system with the enhanced capability of improving performance of multi-hop wireless communication system without generating extra signaling overheads [¶0038 of Wang].
Further, 3GPP1 in view of Wang does not explicitly teach (see, emphasis), in response to receiving the first information, skipping ... transmitting data on the second resource.
However, Shimezawa teaches, in response to receiving the first information, skipping ... transmitting data on the second resource [¶0124 and 0137, in ca case where the eMBB terminal 200 receives the second control information before transmitting the response information, the eMBB terminal 200 transmits the response information in the resources other than the resource to be punctured indicated by the second control information; note that the resource to be punctured is a scheduled resource (i.e., second resource) for the URLLC terminal 300 (i.e., second node), so that the response information is not transmitted (i.e., skip) on the resource to be punctured (i.e., second resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in 3GPP1 in view of Wang to include “receiving ... first information, and in response to receiving the first information, skipping ... transmitting data on the second resource” as taught by Shimezawa, because it would provide the system with the enhanced capability of improving transmission efficiency of the system in case where dynamic resource sharing is performed [¶0009 of Shimezawa].

Regarding claim 10, 3GPP1 teaches, a relay transmission apparatus [FIG. 1; section 3, 1st paragraph, serving eNB], comprising: 
one or more memories configured to store instructions [FIG. 1; section 3, 1st paragraph, note that every eNB comprises at least one memory storing instructions]; and 
one or more processors coupled to the one or more memories, wherein the instructions, when executed by the one or more processor, cause the apparatus to perform actions [FIG. 1; section 3, 1st paragraph, note that every eNB comprises at least one processor coupled to the memory and the instruction, when executed by the processor, cause the eNB to perform actions].
Thus, claim 10 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 15, 3GPP1 teaches, a terminal device [FIG. 1; section 3, 1st paragraph, UE], comprising: 
one or more memories coupled to at least one processor and storing instructions for execution by the at last one processor to perform operations [FIG. 1; section 3, 1st paragraph, note that every UE comprises at least one memory coupled to a processor and storing instructions, when executed by the processor, cause the UE to perform actions]. 
Thus, claim 15 is rejected at least based on a similar rational applied to claim 6.

Claims 2, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “HeNB interface coordination”, 3GPP TSG-R  TSG-RAN WG1 Meeting #59 (R1-094839), Jeju, South Korea, November 8-14, 2009 (hereinafter “3GPP1”) in view of Wang et al (US Publication No. 2011/0189944) and further in view of Shimezawa et al (US Publication No. 2021/0143960) and further in view of Takeda et al (US Publication No. 2019/0215818).

Regarding claim 2, although 3GPP1 in view of Wang and Shimezawa teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, the first resource that is used for transmission between the first node and the terminal [FIG. 1; section 3, 1st paragraph; step 2 of page 3, note that the set of resources it chooses to use (i.e., the information about a first resource of the first node) are resources between the serving eNB and the UE] and the second resource that is used for transmission between the second relay node and the terminal [FIG. 1; section 3, 1st paragraph; step 2 of page 3, note that the set of resources the HeNBs are forbidden from using or the set of resources on which the HeNBs are allowed to transmit on can be sent to the UE instead (see, lines 6-7 of 1st paragraph of section 3) (i.e., the second resource) are resources between the HeNB and the UE], 3GPP1 in view of Wang and Shimezawa does not explicitly teach (see, emphasis), the resources each comprises at least one of: a physical uplink control (PUCCH) resource.
	However, Takeda teaches, resource comprises a physical uplink control (PUCCH) resource [¶0203, UL channel/resource comprises a random access channel (PRACH)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource taught by 3GPP1 in view of Wang and Shimezawa to include a physical uplink control (PUCCH) resource, as taught by Takeda, because it would provide the system with the enhanced capability of allowing for controlling transmission of PUSCH properly, thus reducing latency of data transmission [¶0062-0063 of Takeda].

Regarding claim 7, claim 7 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.  

Claims 5, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “HeNB interface coordination”, 3GPP TSG-R  TSG-RAN WG1 Meeting #59 (R1-094839), Jeju, South Korea, November 8-14, 2009 (hereinafter “3GPP1”) in view of Wang et al (US Publication No. 2011/0189944) and further in view of Shimezawa et al (US Publication No. 2021/0143960) and further in view of Turtinen et al (US Publication No. 2020/0328796) and further in view of Ohara et al (US Publication No. 2021/0153244) and further in view of Shi et al (US Publication No. 2020/0336944).

Regarding claim 5, although 3GPP1 in view of Wang and Shimezawa teaches, “the second information (being sent by the first relay node to a terminal) comprises the information about the second resource of the second relay node” as set forth above in claim 1, 3GPP1 in view of Wang and Shimezawa does not explicitly teach (see, emphasis), a beam failure trigger threshold, a maximum quantity of times of retransmission, a maximum quantity of times of power rampings, target received power, a retransmission power step, a time length of a beam failure measurement window, and a control resource set (CORESET) of a received beam failure recovery response.
	However, Turtinen teaches, a beam failure trigger threshold [¶0053, beam failure instance threshold], ... a time length of a beam failure measurement window [¶0056, beam failure detection timer] ... and a received beam failure recovery response [¶0053, DL assignment received in response to the beam failure recovery request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second information taught by 3GPP1 in view of Wang and Shimezawa to include, a beam failure trigger threshold, a time length of a beam failure measurement window and a received beam failure recovery response, as taught by Turtinen, because it would provide the system with the enhanced capability of enabling higher layer beam management for observing beam quality with a longer period of time [¶0013-0014 of Turtinen].
	Further, 3GPP1 in view of Wang, Shimezawa and Turtinen does not explicitly teach (see, emphasis), a maximum quantity of times of retransmission, a maximum quantity of times of power rampings, target received power, a retransmission power step, and a control resource set (CORESET).  
	However, Ohara teaches, a maximum quantity of times of retransmission [¶0046, maximum number of transmissions], a maximum quantity of times of power rampings [¶0082, maximum value ... with which the power ramping counter may be increased], a retransmission power step [¶0046, increased or decreased amount of transmission power at the time of the retransmission (including the power ramping step)].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second information taught by 3GPP1 in view of Wang, Shimezawa and Turtinen to include, a maximum quantity of times of retransmission, a maximum quantity of times of power rampings and a retransmission power step, as taught by Ohara, because it would provide the system with the enhanced capability of realizing a random access using an appropriate transmission power [¶0015 of Ohara].
Still further, 3GPP1 in view of Wang, Shimezawa, Turtinen and Ohara does not explicitly teach (see, emphasis), target received power and a control resource set (CORESET).  
However, Shi teaches, target received power [¶0045, preamble received target power] and a control resource set (CORESET) [¶0047, control resource set (CORESET)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second information taught by 3GPP1 in view of Wang, Shimezawa, Turtinen and Ohara to include, target received power and a control resource set (CORESET), as taught by Shi, because it would provide the system with the enhanced capability of processing operations that need to be performed during transmission on different BWPs, thereby improving beam management efficiency related to BWPs and system performance [¶0004 of Shi].

Regarding claim 9, although 3GPP1 in view of Wang and Shimezawa teaches, “the second information (being sent by the first relay node to a terminal) comprises the information about the first resource of the first relay node and the second resource of the second relay node” as set forth above in claim 6, 3GPP1 in view of Wang and Shimezawa does not explicitly teach (see, emphasis), a beam failure trigger threshold, a maximum quantity of times of retransmission, a maximum quantity of times of power rampings, target received power, a retransmission power step, a time length of a beam failure measurement window, and a control resource set (CORESET) of a received beam failure recovery response.
	However, Turtinen teaches, a beam failure trigger threshold [¶0053, beam failure instance threshold], ... a time length of a beam failure measurement window [¶0056, beam failure detection timer] ... and a received beam failure recovery response [¶0053, DL assignment received in response to the beam failure recovery request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second information taught by 3GPP1 in view of Wang and Shimezawa to include, a beam failure trigger threshold, a time length of a beam failure measurement window and a received beam failure recovery response, as taught by Turtinen, because it would provide the system with the enhanced capability of enabling higher layer beam management for observing beam quality with a longer period of time [¶0013-0014 of Turtinen].
	Further, 3GPP1 in view of Wang, Shimezawa and Turtinen does not explicitly teach (see, emphasis), a maximum quantity of times of retransmission, a maximum quantity of times of power rampings, target received power, a retransmission power step, and a control resource set (CORESET).  
	However, Ohara teaches, a maximum quantity of times of retransmission [¶0046, maximum number of transmissions], a maximum quantity of times of power rampings [¶0082, maximum value ... with which the power ramping counter may be increased], a retransmission power step [¶0046, increased or decreased amount of transmission power at the time of the retransmission (including the power ramping step)].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second information taught by 3GPP1 in view of Wang, Shimezawa and Turtinen and  to include, a maximum quantity of times of retransmission, a maximum quantity of times of power rampings and a retransmission power step, as taught by Ohara, because it would provide the system with the enhanced capability of realizing a random access using an appropriate transmission power [¶0015 of Ohara].
Still further, 3GPP1 in view of Wang, Shimezawa, Turtinen and Ohara does not explicitly teach (see, emphasis), target received power and a control resource set (CORESET).  
However, Shi teaches, target received power [¶0045, preamble received target power] and a control resource set (CORESET) [¶0047, control resource set (CORESET)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second information taught by 3GPP1 in view of Wang, Shimezawa, Turtinen and Ohara to include, target received power and a control resource set (CORESET), as taught by Shi, because it would provide the system with the enhanced capability of processing operations that need to be performed during transmission on different BWPs, thereby improving beam management efficiency related to BWPs and system performance [¶0004 of Shi].

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 5. 

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.
 
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Huang et al (US Publication No. 2015/0296499) [¶0072].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469